Citation Nr: 0833379	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-07 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of the third metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1963 until 
September 1965.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In May 2004, a Decision Review Officer (DRO) hearing was held 
at the RO and a transcript of that hearing is of record.  

This case was previously before the Board in June 2007.  At 
that time, the veteran's previously denied claim of 
entitlement to service connection for residuals of a head 
injury was reopened.  The Board then remanded the veteran's 
claim for service connection for residuals of a head injury 
and his claim for an increased disability evaluation for 
residuals of fracture of the third metatarsal of the left 
foot for additional development.  And in March and June 2008 
supplemental statements of the case (SSOCs), the RO (via the 
Appeals Management Center (AMC)) again denied these claims 
and returned the case to the Board.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran currently has residuals of a head 
injury that are causally or etiologically related to  his 
service in the military.

2.  Throughout the rating period on appeal, the service-
connected residuals of a fracture of the 3rd metatarsal of 
the left foot are not productive of moderate symptoms; the 
veteran did not appear at his last examination.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  The criteria are not met for a compensable rating for 
residuals of a fracture of the 3rd metatarsal of the left 
foot .  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
March 2003, June 2003, July 2004, August 2004, and July 2007 
from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claim for increased 
disability ratings and his claim for service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence.

In addition, the July 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability ratings or 
effective dates will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a 
veteran's service organization in this case.  Further, the 
SOC in March 2004, as well as the multiple SSOCs, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code for 
rating the relevant disability, and included a description of 
the rating formula for all possible schedular ratings under 
the diagnostic code.  The appellant was, thus, informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's hearing before a Decision Review Officer 
(DRO) of the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a head 
injury, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran complained of pain at 
the back of his head and base of his neck, as well as tension 
headaches, in April 1965, but that a clinical impression at 
that time was deferred.  See 38 C.F.R. § 3.303(b) (isolated 
findings in service are insufficient to establish 
chronicity).   The Board also acknowledges that the veteran 
reported a history of headaches, dizziness, and fainting 
spells on his July 1965 Report of Medical History for 
separation.  However, none of the veteran's service medical 
records confirm that the veteran incurred a head injury 
during his military service.  More significantly, the veteran 
did not have any diagnosed head, neck or neurological 
problems at his July 1965 separation  examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Furthermore, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of a 
pulmonary disability in 2004.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  Of note, private treatment records show 
that the veteran first complained of pain at the back of the 
head and neck in 1973, diagnosed as tenderness of the 
paraspinal muscles.  He was treated for headaches in 1975 and 
head tremors in 1988.  X-rays in 1975 were negative, as was a 
1991 CT scan, which also ruled out possible Parkinson's 
disease as the cause of the veteran's tremors.  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the veteran 
asserts that his disabilities complaints are related to an 
in-service injury, there is no competent clinical evidence 
that relates his current disabilities to his military 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  In this regard, the Board points out 
that none of the veteran's medical providers have related his 
complaints and diagnoses to his military service, including 
the veteran's alleged in-service injury.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran has 
residuals of a head injury related to his service comes from 
him, personally.  As a layperson, the veteran simply does not 
have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Board also points out that veteran was scheduled for VA 
examinations in order to determine the nature and etiology of 
his claimed residuals of head injury pursuant to the Board's 
June 2007 remand.  However, he failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed; when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for service connection, the claim 
shall be evaluated on the evidence of record).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not ... a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  Thus, although 
additional information may have been gained to his benefit 
from the examinations, the veteran did not comply with VA's 
best efforts to have him examined.  The Board has no option 
but to consider his claim for service connection based on 
the evidence of record, which is insufficient to grant his 
claim.  



Entitlement to Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The rating period for 
consideration in an increased rating claim generally is from 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The veteran is currently assigned a noncompensable disability 
rating by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
See 38 C.F.R. § 4.20 (2007) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Under Diagnostic 
Code 5284, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is assigned under this Code 
for a moderately severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable rating.  The objective 
clinical evidence of record does not show he has moderate 
residuals of a fracture of the 3rd metatarsal of the left 
foot.  In fact, the August 2003 VA examination report states 
that the veteran reported some pain, alleviated by pads in 
his shoes.  There was no evidence of any swelling or 
deformity.  The veteran also had normal station and gait, and 
the VA examiner opined that his pain was more likely related 
to metarsalgia than to his old fracture, as there was no pain 
over the 3rd metatarsal.  Therefore, the Board finds that the 
veteran's left foot symptomatology most closely fits within 
the criteria for the currently assigned noncompensable 
disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5272, 
5278, and 5283.  There is no evidence that the veteran's 
residuals of a fracture of the 3rd metatarsal of the left 
foot resulted in ankylosis of the subastragalar or tarsal 
joint in poor weight bearing position,.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5272.  In addition, there is no 
evidence that the veteran has unilateral acquired claw foot 
with toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under the metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  With regard to the criteria 
under Diagnostic Code 5283, there is no evidence that the 
veteran's residuals of a fracture of the 3rd metatarsal of 
the left foot resulted in a deformity of the tarsal or 
metatarsal bones.  As such, the Board does not believe that a 
compensable evaluation under Diagnostic Codes 5272, 5278, or 
5283 is warranted.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, there 
is no objective clinical indication he has any symptoms, let 
alone symptoms causing functional limitation (motion, etc.) 
to a degree that would support a higher, compensable rating.

Similarly, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board also notes that the Court has held that, where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has made evidentiary 
assertions that his residuals of a fracture of the 3rd 
metatarsal of the left foot are more severe than evaluated.  
Under 38 C.F.R. § 3.326(a) (2007), a VA examination will be 
authorized where there is a possibility of a valid claim.  
Pursuant to the Board's June 2007 remand, the veteran had 
been scheduled for VA examinations in February 2008 and March 
2008, in order to evaluate the current manifestations and 
severity of his residuals of a fracture of the 3rd metatarsal 
of the left foot.  However, he failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed).  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not ... a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  Thus, although 
additional information may have been gained to his benefit 
from the examination, the veteran did not comply with VA's 
best efforts to have him examined.  


ORDER

Service connection for residuals of a head injury is denied.

The claim for a compensable disability rating for residuals 
of a fracture of the 3rd metatarsal of the left foot is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


